department of the treasury washington dc person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc psi - plr-136065-04 date january internal_revenue_service number release date index number ---------------------------------------- ------------------------ ----------------------- -------------------- ----------------------- - - company ----------------------- ----------------------- ----------------------------------- ----------------------------------- ----------------------------- subsidiary -------------------------------------------------- shareholders ---------------------------------------------------- ---------------------------------------------------- state a b c d ---------------------- ------------------- --------- -------------------------- --------------------------- dear ----------------- this letter responds to a letter from your authorized representative dated date as well as additional correspondence requesting rulings for company under sec_1362 of the internal_revenue_code regarding a late s_corporation_election and a concomitant fiscal_year election under sec_444 and sec_301_9100-1 of the procedure company was incorporated under the laws of state on a and first had plr-136065-04 and administration regulations regarding a late qualified_subchapter_s_subsidiary qsub election shareholders on b company formed to serve solely as a stock holding_company of subsidiary acquired all of subsidiary’s outstanding_stock and certain of its assets on c company had no assets or revenues before this date shareholders intended company to be treated as an s_corporation beginning b the first day of its first tax_year with a tax_year ending d and they intended subsidiary to be treated as a qsub however form_2553 election by a small_business_corporation form_8716 election to have a tax_year other than a required tax_year and form_8869 qualified_subchapter_s_subsidiary election inadvertently were not filed timely with the internal_revenue_service company has filed form_1120s u s income_tax return for an s_corporation for each of its tax years since c and shareholders have filed their individual income_tax returns for the same period consistent with company’s intended status as an s_corporation and subsidiary’s intended status as a qsub sec_1362 provides in general that an election by a small_business_corporation under sec_1362 to be an s_corporation may be made for any_tax year a at any time during the preceding tax_year or b at any time during the tax_year and on or before the 15th day of the 3d month of the tax_year sec_1362 provides that if a a small_business_corporation makes an election under sec_1362 for any_tax year and b that election is made after the 15th day of the 3d month of the tax_year and on or before the 15th day of the 3d month of the following tax_year then that election shall be treated as made for the following tax_year sec_1362 provides that if a an election under sec_1362 is made for any_tax year determined without regard to sec_1362 after the date prescribed by sec_1362 for making the election for that tax_year or no such election is made for any_tax year and b the secretary determines that there was reasonable_cause for the failure to timely make the election the secretary may treat such election as timely made for that tax_year and sec_1362 shall not apply sec_1361 defines a qsub as a domestic_corporation that is not an ineligible_corporation as defined in sec_1361 if percent of the stock of such corporation is held by an s_corporation and the s_corporation elects to treat the corporation as a qsub sec_444 provides that except as otherwise provided in sec_444 a partnership s_corporation or personal_service_corporation may elect to have a tax_year other than the required tax_year plr-136065-04 sec_1_444-3t of the income_tax regulations provides that a sec_444 election shall be made by filing a properly prepared form_8716 with the service_center indicated by the instructions to the form except as provided in sec_1_444-3t and form_8716 must be filed by the earlier of i the 15th day of the fifth month following the month that includes the first day of the tax_year for which the election will first be effective or ii the due_date without regard to extensions of the income_tax return resulting from the sec_444 election a taxpayer makes a qsub election with respect to a subsidiary by filing form_8869 with the appropriate service_center sec_1_1361-3 of the income_tax regulations provides that the qsub election will be effective on the date specified on the election form or on the date the election is filed if no date is specified the effective date specified on the election form cannot be more than two months and days prior to the date of filing and cannot be more than months after the date of filing under sec_301_9100-1 the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines a regulatory election as an election with a due_date prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 based on the facts and representations submitted we conclude that there was reasonable_cause for company’s failure to make a timely s_corporation_election under sec_1362 and that company has satisfied the requirements of sec_301_9100-1 and sec_301_9100-3 regarding a late qsub election consequently-- plr-136065-04 company's late election under sec_1362 is to be treated under sec_1362 as filed timely for its tax_year beginning b this ruling is contingent on company filing form_2553 to be effective on b with the appropriate service_center no later than days from the date of this letter a copy of this letter should be attached to the form_2553 company is granted an extension of days from the date of this letter for electing under sec_1361 to treat subsidiary as a qsub effective c company must file form_8869 within the extension period with the appropriate service_center a copy of this letter should be attached to the form_8869 company if qualified may elect under sec_444 to have a fiscal_year ending d by indicating that intention on form_2553 and attaching a completed form_8716 for each year that a sec_444 election is in effect company must file a return on form_8752 required_payment or refund under sec_7519 as provided by sec_1_7519-2t of the temporary income_tax regulations and make any payments required by sec_1_7519-2t except for the specific rulings above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion on whether company otherwise qualifies to be an s_corporation is eligible to make a sec_444 election or is liable for any penalties or interest accruing because of its failure to make timely required_payments under sec_7519 in addition sec_301_9100-1 provides that the granting of an extension of time for making an election is not a determination that the taxpayer is otherwise eligible to make the election under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer on whose behalf it was requested according to sec_6110 this ruling may not be used or cited as precedent enclosures copies of this letter copy for sec_6110 purposes sincerely heather c maloy associate chief_counsel passthroughs and special industries
